Exhibit 10.6

 

Summary of Current Director Compensation

 

Cash Compensation for Directors

 

 

 

Annual Retainer

 

$

45,000

 

For Each Board Meeting

 

$

1,500

 

For Each Telephone Board Meeting

 

$

1,000

 

For Each Committee Meeting

 

$

1,000

 

For Each Telephone Committee Meeting

 

$

750

 

For Serving as Chairman of the Audit Committee

 

$

20,000

 

For Serving as Chairman of the Compensation Committee

 

$

20,000

 

For Serving as Chairman of the Nominating and Corporate Governance Committee

 

$

10,000

 

Per Day for Special Assignments

 

$

1,000

 

For Serving as an Audit Committee Member

 

$

5,000

 

 

 

 

 

Equity Compensation for Directors

 

 

 

Annual Stock Option Grant upon Re-election to the Board

 

12,500

 

Initial Stock Option Grant upon Appointment or Election to the Board

 

30,000

 

 

These options vest ratably every six months over a two-year period.  In addition
to the compensation listed in the table, non-employee directors are reimbursed
for expenses incurred in attending Board, committee and stockholder meetings.

 

1

--------------------------------------------------------------------------------